Appellant was convicted in the Criminal District Court of Dallas county of the offense of burglary of a private residence, and his punishment fixed at twenty years in the penitentiary.
The record is before us without any statement of facts or bills of exception, and there is nothing in the transcript from which we infer that appellant was represented by counsel. The indictment charged burglary of a private residence and the charge of the learned trial court seems in all things to conform to the law. The only thing in the record in the shape of a motion for new trial appears to be a document addressed to the trial judge and signed by appellant asking that he be brought down before him to make a motion for an appeal.
Finding no error in the record, an affirmance will be ordered.
Affirmed.